


Exhibit 10.2


MEREDITH CORPORATION
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR EMPLOYEES


You have been awarded a Nonqualified Stock Option under the Meredith Corporation
2014 Stock Incentive Plan (the “Plan”), as specified in the award notice (the
“Notice”). Any capitalized terms used herein that are otherwise undefined shall
have the same meaning provided in the Plan.
THIS AGREEMENT (the “Agreement”), effective as of the date set forth in the
Notice, is between Meredith Corporation, an Iowa corporation (the “Company”) and
the Optionee named in the Notice (the “Optionee”), and is subject to all
applicable provisions of the Plan and the Plan’s Prospectus. The parties hereto
agree as follows:
1.Grant of Stock Option. Pursuant to action of the Compensation Committee of the
Board of Directors of the Company (the “Committee”), the Company hereby grants
to Optionee one or more options (the “Option” or “Options”) to purchase the
number of shares of Common Stock of the Company, $1.00 par value (“the Shares”)
as set forth in the Notice at the stated Option Price, which is 100% of the Fair
Market Value on the date of grant, subject to the terms and conditions of the
Plan and this Agreement.
2.Exercise of Stock Option. As long as the vesting requirements provided in the
Notice are met and the Option has not otherwise terminated or expired, the
Optionee may exercise in whole or in part this Option at any time six (6) months
after the date of grant. The vesting schedule for the dates on or after which
the Options may be exercised is as set forth in the Notice.
3.Procedure for Exercise of Options. This Option may be exercised by giving
notice to the Company in accordance with Section 16 hereof. Such notice:
(a)shall be signed by the Optionee, his or her legal representative or permitted
transferee under this Agreement;
(b)shall specify the number of full Shares then elected to be purchased with
respect to the Option;
(c)shall be accompanied by payment in full of the Option Price of the Shares to
be purchased.
4.Payment for Shares. The Option Price upon exercise of this Option shall be
payable to the Company in full either:
(a)in cash or its equivalent (acceptable cash equivalents shall be determined at
the sole discretion of the Committee);
(b)by tendering or certifying to the ownership of previously acquired shares of
the Company’s Common Stock held for at least six (6) months having an aggregate
Fair Market Value at the time of exercise equal to the total price of the Shares
for which the Option is being exercised;
(c)by a combination of (a) and (b);
(d)by delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
proceeds from the option Shares or loan proceeds to pay the exercise price and
withholding taxes due to Company;
(e)having the Company retain from the option Shares a number of Shares of Common
Stock having a value (determined pursuant to rules established by the Committee
in its discretion) equal to the Option Price; or




--------------------------------------------------------------------------------




(f)by such other methods of payment as the Committee in its discretion deems
appropriate.


As promptly as practicable after receipt of such notice and payment, the Company
shall cause to be issued and delivered to the Optionee, his or her legal
representative or permitted transferee under this Agreement, as the case may be,
the Shares so purchased, which may, if appropriate, be subject to appropriate
restrictive legends as determined by the Committee. The Company shall maintain a
record of all information pertaining to Optionee’s rights under this Agreement,
including the number of Shares for which this Option is exercisable.
5.Termination of Employment by Death. If, without having fully exercised this
Option, Optionee’s employment with the Company and all subsidiaries is
terminated by reason of death, any outstanding Options granted to Optionee that
are not vested at the date of termination shall become fully vested and
exercisable according to the terms of the Plan and this Agreement. Optionee’s
beneficiary (or such persons who have acquired Optionee’s rights under the
Option by will or by the laws of descent and distribution) shall have the same
right to exercise this Option as Optionee had during his or her lifetime, for a
period ending on the date of expiration set forth in the Notice.
6.Termination of Employment by Disability. If, without having fully exercised
this Option, Optionee’s employment with the Company and all subsidiaries is
terminated by reason of disability, any outstanding Options granted to Optionee
that are not vested at the date of termination shall become fully vested and
exercisable according to the terms of the Plan and this Agreement. For these
purposes, “disability” shall mean the Optionee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or otherwise is a
disability that satisfies the definition of disability in Treas. Reg. §
1.409A-3(i)(4) or any successor provision thereto. Optionee shall have the same
right to exercise this Option as Optionee had during his or her employment for a
period ending on the date of expiration set forth in the Notice.
7.Termination of Employment by Retirement. If, without having fully exercised
this Option, Optionee’s employment with the Company and all subsidiaries is
terminated by reason of retirement (as defined under the then established rules
of the Company’s tax-qualified retirement plans), any outstanding Options
granted to Optionee that are not vested at the date of termination shall become
fully vested and exercisable according to the terms of the Plan and this
Agreement. Optionee shall have the same right to exercise this Option as
Optionee had during his or her employment for a period ending on the date of
expiration set forth in the Notice.
8.Termination of Employment for Other Reasons. In the event of the termination
of the Optionee’s employment with the Company and all subsidiaries for any
reason other than his or her death, permanent disability or retirement, all of
the Options which are then vested may be exercised within thirty (30) days of
such termination, provided that, in no event shall this extension period
continue beyond the expiration of the term of the Option(s). In addition, any
such extension shall be applicable only to the extent that such Option or
Options are vested and exercisable according to the terms of the Plan and this
Agreement.
9.Restrictions on Transfer. This Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, this Option shall be exercisable
during Optionee’s lifetime only by Optionee, Optionee’s legal representative or
permitted transferee. Notwithstanding the foregoing, at the discretion of the
Committee, Optionee may transfer this Option, in whole or in part, to members of
Optionee’s immediate family or trusts or family partnerships for the benefit of
such persons, subject to the terms and conditions as may be established by the
Committee.




--------------------------------------------------------------------------------




10.Forfeiture. Shares acquired by Optionee under this Agreement shall be subject
to policies established and amended from time to time by the Committee regarding
the recovery of erroneously awarded compensation.
11.Adjustments in Authorized Shares. This Option is subject to the provisions of
Section 13 of the Plan, regarding adjustments in connection with changes in
corporate capitalization and corporate transactions, as in effect on the date
hereof.
12.Change in Control. This Option is subject to the provisions of Section 12 of
the Plan, regarding the consequences of a change in control. In addition,
notwithstanding any other provision of this Agreement to the contrary, if,
during the period of two (2) years following a change in control (as defined in
said Section 12 of the Plan), without having fully exercised this Option,
Optionee’s employment with the Company is terminated by the Company other than
for Cause, or by Optionee other than in a Voluntary Resignation, then Optionee
shall have the same right to exercise this Option after the date of such
termination as Optionee had during his or her employment, until the expiration
of the original term of this Option. For purposes of this Section 12, (a)
“Cause” shall mean (1) “Cause” as defined in any employment or severance
agreement between the Company and the Optionee, or (2) if there is no such
agreement or if it does not define Cause, the Optionee’s commission of a felony,
dishonesty in the course of fulfilling his or her employment duties, or willful
and deliberate failure to perform his or her employment duties in any material
respect, and (b) “Voluntary Resignation” shall mean a voluntary resignation by
the Optionee (x) that is not a retirement and (y) in connection with which the
Optionee is not entitled to severance pay or benefits under any employment or
severance agreement, plan or policy with or of the Company.
13.Rights as a Stockholder. Optionee shall have no rights as a stockholder of
the Company with respect to the Shares subject to this Agreement until such time
as the purchase price has been paid and the Shares have been issued and
delivered to him or her.
14.Continuation of Employment. This Agreement shall not confer upon Optionee any
right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.
15.Withholding of Taxes. The exercise in whole or in part of this Option
pursuant to Section 2 above shall be conditioned on the Optionee or his or her
Representative having made appropriate arrangements with the Company to provide
for the withholding of any taxes required to be withheld by Federal, state or
local laws (including Optionee’s FICA/Medicare tax obligation) in respect of
such exercise.
16.Notices. All notices hereunder shall be deemed given on the date that it is
(1) delivered in hand, (2) sent by certified mail, return receipt requested,
postage prepaid, or by Federal Express or other recognized delivery service,
which provides proof of delivery, all delivery charges prepaid, or (3) two
business days after it is sent in writing, in each case addressed as follows:


To the Company:
Meredith Corporation

1716 Locust Street, Des Moines, Iowa 50309-3023
Attention: Corporate Secretary


To the Optionee or his or her Representative at the address of the Optionee at
the time appearing in the employment records of the Company, currently as shown
on the Notice; or
At such other address as either party may designate by notice given to the other
in accordance with these provisions.




--------------------------------------------------------------------------------




17.Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Iowa and shall be
brought only in federal or state court in Iowa.
18.Plan Document. This Agreement is intended to conform in all respects with,
and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, the Plan
Prospectus, and any share ownership and retention guidelines established by the
Company. The Plan and the Plan Prospectus are available at:


Plan Prospectus:
http://intranet.meredith.com/Documents/S-8%20for%202014%20SIP.pdf
Plan: http://intranet.meredith.com/Documents/2014%20Stock%20Incentive%20Plan.pdf


or from:
Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309
Phone:    515-284-3357
Fax:     515-284-3933
Email: shareholderhelp@meredith.com


19.Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes. The Committee shall have
the right to impose such restrictions on any shares acquired pursuant to the
exercise of this Option, as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares.




 
 
 
 
 
 
GRANTEE’S INITIALS
INITIALS OF MEREDITH CORPORATION’S
Chief Development Officer, General Counsel, and Secretary





